UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7490



SHAUN WAYNE WILES,

                                              Plaintiff - Appellant,

          versus


JONATHAN E. OZMINT, Director SCDC; BERNARD
MCKIE;    SOUTH  CAROLINA   DEPARTMENT  OF
CORRECTIONS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:05-cv-02111-CMC)


Submitted:   February 23, 2007            Decided:    March 26, 2007


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shaun Wayne Wiles, Appellant Pro Se. Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shaun Wayne Wiles appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   See Wiles v. Ozmint,

No. 0:05-cv-02111-CMC (D.S.C. Aug. 7, 2006). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -